11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
James Eugene Johnson
Appellant
Vs.                   No.
11-01-00366-CR -- Appeal from Collin County
State of Texas
Appellee
 
The
trial court convicted appellant, upon his plea of guilty, of indecency with a
child.   A plea bargain agreement was
not reached.  The trial court assessed
his punishment at confinement for 20 years. 
We affirm.
Appellant=s court-appointed counsel has filed a brief in which he
conscientiously examines the entire record and states that, in his opinion, the
appeal is without merit.  In detail,
counsel outlines the proceedings in the trial court and concludes that the
indictment is valid, that trial counsel provided reasonably effective
assistance, and that punishment assessed was within the range authorized by
law.
Counsel
has furnished appellant with a copy of the brief and has advised appellant of
his right to review the record and file a pro se brief.  A pro se brief has not been filed.  Counsel has complied with the procedures
outlined in Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813
S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978);
Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); and Gainous v. State, 436
S.W.2d 137 (Tex.Cr.App.1969).




Following
the procedures outlined in Anders, we have independently reviewed the
record.  At the time of the offense,
appellant was living with Theresa Downes and her two daughters. Appellant
considered Downes to be his common-law wife and had A[p]ractically raised@ her daughters.  The girls, ages 13 and 11, considered appellant to be their Afather figure.@ 
Appellant testified that he was not on drugs or under the influence of
alcohol when he committed and videotaped the sexual acts with the girls but
that he was A[j]ust being a dummy.@  The trial court
rejected his pleas to have the adjudication of his guilt deferred and to place
him on community supervision.  We agree
that the appeal is without merit.
The
judgment of the trial court is affirmed.
 
PER
CURIAM
 
July 18, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.